Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Foreign Application Nos. EP-18248031 and FI-20186135, filed 12/27/2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Objections
Claim 8 is objected to because of the following informalities:  line-3 of that claim recites: “a second set of LEDs arranged to emit light at a first wavelength different from the first wavelength”. 
Examiner suggests to amend the claim to replace the word ‘first’ at that location with the word ‘second’ to be more appropriate for the claim limitation.    
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eletr et al. in the publication (US 20180177459 A1).
Regarding claim-1 Eletr discloses a wearable heart activity sensor device (¶:[0005]) recites a wearable device for monitoring heart related parameters such as pulse transit time, blood pressure, ECG etc. 
comprising: a substrate of optically transparent material arranged to face a skin of a user when the sensor device is worn by the user (¶:[0020]) recites, the device includes a bottom surface made of a flat elastic substrate capable of adhering to skin of the patient, and (¶:[0026]) recites, the device has substantially transparent layer that comes in contact with skin, (Fig.1H) shows a section of the whole device (100) where (121) is optically transparent material facing skin; 
at least one light emitting diode (LED) arranged on the substrate and arranged to emit light through the substrate; at least one photo sensor arranged on the substrate as spatially separated from the at least one LED and arranged to absorb light through the substrate the zoomed in optoelectronic section of the whole device (100) is shown in (Fig.1K), where LEDs (111c, 111d) emit lights  through the transparent substrate (121) toward skin (1001), a photo diode (112c) arranged on the substrate spatially separated from the LEDs, the photo diode absorbs the lights reflected from skin surface, 
wherein the at least one LED and the at least one photo sensor are comprised in a photoplethysmogram sensor of the heart activity sensor device (¶:[0106] recites LED and photo sensor combination is used as a photoplethysmogram sensor for measuring heart related signals); 
and an over-mold of thermoplastic material covering the at least one light emitting diode, the at least one photo sensor and a space between the at least one light emitting diode and the at least one photo sensor (¶:[0037]) recites, the LEDs (111c,111d), the photo-sensor (112c), and the space between those components   are over molded with medical grade silicone. 
Regarding claim-3 Eletr discloses the limitations of claim-1, Eletr also discloses the device further comprising at least one skin measurement electrode arranged on the substrate on the opposite side than the at least one LED and the at least one photo sensor (¶:[0028] recites, the device has electrodes (108, 109 & 110) are exposed for substantially direct patient skin contact), also shown in (Fig.1C). 
Regarding claim-4 Eletr discloses all the limitations of claim-3, Eletr further discloses wherein the substrate comprises at least one through hole for a signal line to the at least one electrode (Fig.1E,F) shows openings (113c) on the substrate where the electrodes are located. 
Regarding claim-5 Eletr discloses all the limitations of claim-1, Eletr further discloses wherein thickness of the substrate is 0.76 millimeter or less (¶:[0054] recites, the thickness if the substrate is 0.2mm). 
Regarding claim-8 Eletr discloses all the limitations of claim-3, Eletr further discloses wherein the at least one LED comprises a first set of LEDs arranged to emit light at a first wavelength and a second set of LEDs arranged to emit light at a first wavelength different from the first wavelength (¶:[0103] recites, different colored LEDs such as green, red or infrared are used), and wherein the first set and second set of LEDs are arranged spatially in pairs such that each pair comprises a LED of the first set and a LED of the second set disposed directly next to one another on the substrate (¶:[0004] recites, in some embodiments the LEDs are used in pairs), wherein different pairs of LEDs are spatially separated on the substrate, and wherein the over-mold covers a space between the different pairs of LEDs (¶:[0052] recites, over-mold creates a barrier between different colored LEDs and light detectors). 
Regarding claim-9 Eletr discloses all the limitations of claim-8, Eletr further discloses wherein the pairs of LEDs are disposed to different directions from the at least one photo sensor (Eletr, claim-13) recites, one or more LEDs emit light towards the skin of the user from different directions. 
Regarding claim-10 Eletr discloses all the limitations of claim-8, Eletr further discloses wherein the at least one photo sensor comprises a plurality of photo sensors (¶:[0067] recites, photo detector comprises a single sensor or plural sensors), wherein at least one pair of LEDs is disposed between the plurality of photo sensors, and wherein at least two pairs of LEDs are disposed between opposite sides of one of the plurality of photo sensors (Fig.1O) shows LED (111c) is disposed between two photo-sensors (112c). 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2018/0177459 A1) by Eletr et al. in view of the publication (US 2016/0374621 A1) by LeBoeuf et al. 
Regarding claim-2 Eletr discloses the limitations of claim-1, Eletr does not specifically disclose the over-mold of thermoplastic material is optically non-transparent. 
However LeBoeuf discloses a wearable device includes a housing, at least one optical emitter, wherein the at least one optical emitter and at least one optical detector supported by the housing, the device is configured to direct light from the emitter to a body of a subject wearing the device, and directs the reflected light from the body of the subject to the optical detector (Abstract). 
Wherein LeBoeuf shows an embodiment of the device in (Fig.7) where the sensor module (700) comprises a light emitter (102), a light sensor (103), an over-mold layer (740) made of light opaque material surrounds the light emitter and the detector, the over-mold layer include a first aperture (740a) over the optical emitter (102), and a second aperture (740b) over the optical detector (103), the apertures are covered with transparent molded lenses (715), the structure is described in (¶:[0117], [0126]).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eletr to change the over-mold structure made of light opaque material which surrounds the light emitter and light detector so that the optical emitter and optical detector are not in direct optical communication with each other, as taught by LeBoeuf (¶:[0117]). 
Regarding claim-6 Eletr discloses all the limitations of claim-1, Eletr further discloses wherein the substrate is of flexible material (¶:[0020] recites, the substrate is elastic) that means it is also flexible, 
LeBoeuf teaches wherein the over-mold of thermoplastic material is rigid (¶:[0119]) recites, the light opaque over-mold can be made of different materials such as metal, which is rigid. 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eletr to change the over-mold structure made of light opaque materials such as metal to surround the light emitter and light detector, so that the optical emitter and optical detector are not in direct optical communication with each other, as taught by LeBoeuf (¶:[0117]). 
Regarding claim-7 Eletr discloses the limitations of claim-1, LeBoeuf teaches the device further at least one processor external to the over-mold of thermoplastic material (Fig.1) shows the block diagram for the whole device where the block (120) represent the sensor portion which includes the emitter and detector, signal from detector goes to external electronic signal conditioning modules and then to a processor, and (Fig.7) shows the wire (750) connecting the sensor module (700) to external processing section, as recited in (¶:[0108], [0121]); 
Eletr discloses signal lines arranged on the substrate inside and outside the over-mold to couple the at least one processor to the at least one light emitting diode and the at least one photo sensor (¶:[0028] recites, the substrate includes a circuit or circuit portions such as electrical leads or other inner layer conductors for communication between the electronics). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2018/0177459 A1) by Eletr et al. in view of the publication (US 2016/0029911 A1) by Lee.
Regarding claim-11 Eletr discloses the limitations of claim-1, Eletr does not specifically disclose the device further comprising at least one display screen on the substrate, wherein the over-mold covers the at least one display screen and at least the part of the over-mold that covers the display screen is of optically transparent material. 
In an analogous art Lee discloses a sensor module which includes one or more light source and light detector devices mounted to a top surface of a substrate, and an opaque pre-molded cover structure is attached to the substrate such that a barrier is  formed between each of the light source and light detector devices (Abstract), 
wherein Lee shows in (Fig.5) light emitting device (312) and light detecting device (332) are surrounded by opaque pre-molded barrier (460). 
Lee further shows in (Fig.1A-C) the packaging of the sensor device, wherein the light emitting device and light detecting device are attached on one side of the packaging, and the opposite side contains a display. 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of Eletr to integrate a display with the sensor module, so that physiological metrics such as heart rate, heart rate variability, can be displayed to wearer of the sensor device, as taught by Lee (¶:[0025]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/           Supervisory Patent Examiner
Art Unit 3792